ORDER

PER CURIAM.
AND NOW, this 25th day of March, 2003, Kenneth Harrison Fails, II, having had his license to practice law in the Commonwealth of Virginia revoked by Order of the Virginia State Bar Disciplinary Board dated May 6, 2002, which Order was affirmed by the Supreme Court of Virginia on January 10, 2003; the said Kenneth *582Harrison Fails, II, having been directed on December 9, 2002, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Kenneth Harrison Fails, II, is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.